Citation Nr: 1105381	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse 
for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1968 to November 
1969 and from March 1971 to March 1974.  He died in November 
2007.  The appellant seeks recognition as the Veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking to establish herself as the surviving 
spouse of the deceased Veteran for VA benefits purposes.  

A "spouse" is a person of the opposite sex whose "marriage" to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death, and who lived with 
the Veteran continuously from the date of marriage to the date of 
the Veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse) and has not remarried.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b)(1).

The marriage certificate shows that the appellant and the Veteran 
were married in June 1968. 

According to the appellant's October 2008 claim for DIC benefits, 
the appellant stated she was the Veteran's surviving spouse, and 
that they were separated due to his misconduct.  In an April 2009 
substantive appeal, the appellant reported that in April 2007 a 
divorce was granted.  

A copy of the Veteran and appellant's Marital Settlement 
Agreement for Dissolution of Marriage was submitted with the 
claim.  The agreement was signed and notarized by the Veteran in 
December 2006 and by the appellant in February 2007.  Although 
the RO has considered the agreement as the final divorce decree, 
the Board notes that, under applicable Florida law, this form 
should be used when a Petition for Simplified Dissolution of 
Marriage has been filed.  The agreement itself is not a divorce 
decree, but instead a form filed with a divorce petition.  

The Board finds that a search of public records should be 
conducted to determine whether there is a record of a Final 
Judgment of Simplified Dissolution of Marriage decree between the 
appellant and Veteran.  Accordingly, the Board finds that case 
must be remanded for attempts to be made to clarify whether the 
Veteran and the appellant were, in fact, divorced.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the county 
clerk for Lee County, Florida, where the 
marital settlement agreement was filed, under 
case number 07-DR-4376, to request a 
certified copy of the Final Judgment of 
Simplified Dissolution of Marriage between 
the appellant and the Veteran and the 
appellant.  Any negative search result should 
be noted in the record.

2.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond. Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

